                                                                         Case 5:19-cv-03246-EJD Document 11 Filed 04/20/20 Page 1 of 2




                                                                  1

                                                                  2

                                                                  3

                                                                  4

                                                                  5

                                                                  6                                  UNITED STATES DISTRICT COURT

                                                                  7                                 NORTHERN DISTRICT OF CALIFORNIA

                                                                  8                                          SAN JOSE DIVISION

                                                                  9
                                                                        UNITED STATES OF AMERICA,
                                                                 10                                                         Case No. 19-cv-03246-EJD
                                                                                       Plaintiff,
                                                                 11                                                         CASE MANAGEMENT ORDER
                                                                                v.
United States District Court




                                                                 12                                                         Re: Dkt. No. 10
                               Northern District of California




                                                                        FRANCIS BURGA, et al.,
                                                                 13
                                                                                       Defendants.
                                                                 14

                                                                 15          Based on the parties’ Joint Case Management Statement (Dkt. No. 10) and proposed

                                                                 16   schedule, the parties are ordered to comply with the following schedule.

                                                                 17          IT IS HEREBY ORDERED that the court adopts the parties’ statement of disputed factual

                                                                 18   and legal issues as set forth in the Case Management Statement.

                                                                 19          IT IS FURTHER ORDERED that the deadline for joinder of any additional parties, or

                                                                 20   other amendments to the pleadings, is sixty days after entry of this order. The parties are instructed

                                                                 21   to comply with Federal Rule of Civil Procedure 15 in seeking joinder of parties or amendments to

                                                                 22   the pleadings prior to expiration of the deadline. Amendments sought after the deadline must

                                                                 23   comply with Federal Rule of Civil Procedure 16.

                                                                 24          IT IS FURTHER ORDERED that the parties shall comply with the presumptive limits on

                                                                 25   discovery set forth in the Federal Rules of Civil Procedure.

                                                                 26          IT IS FURTHER ORDERED that any disputes with respect to discovery or disclosure are

                                                                 27   referred to the assigned Magistrate Judge.

                                                                 28                                                     1
                                                                      Case No.: 19-cv-03246-EJD
                                                                      CASE MANAGEMENT ORDER
                                                                           Case 5:19-cv-03246-EJD Document 11 Filed 04/20/20 Page 2 of 2




                                                                  1                    IT IS FURTHER ORDERED that the following schedule shall apply to this case:

                                                                  2

                                                                  3       EVENT                                                    DEADLINE

                                                                  4       Joint Trial Setting Conference Statement                 November 22, 2021
                                                                          (see Section III(C)(2) of Standing Order for Civil
                                                                  5       Cases)
                                                                          Trial Setting Conference                                 11:00 a.m. on December 2, 2021
                                                                  6       (see Section III(C)(1) of Standing Order for Civil
                                                                          Cases)
                                                                  7
                                                                          Fact Discovery Cutoff                                    December 31, 2021
                                                                  8
                                                                          Designation of Opening Experts with Reports              October 29, 2021
                                                                  9
                                                                          Designation of Rebuttal Experts with Reports             November 12, 2021
                                                                 10
                                                                          Expert Discovery Cutoff                                  December 31, 2021
                                                                 11
                                                                          Deadline(s) for Filing Discovery Motions                 See Civil Local Rule 37-3
United States District Court




                                                                 12
                               Northern District of California




                                                                          Deadline for Filing Dispositive Motions1                 January 28, 2022
                                                                 13       (see Section IV and V of Standing Order for Civil
                                                                          Cases)
                                                                 14
                                                                          Hearing on Anticipated Dispositive Motion(s)             9:00 a.m. on March 10, 2022
                                                                 15

                                                                 16            IT IS FURTHER ORDERED that the parties shall comply with the Standing Order for

                                                                 17   Civil Cases, a copy of which is available from the Clerk of the Court,2 with regard to the timing

                                                                 18   and content of the Joint Trial Setting Conference Statement and all other pretrial submissions.

                                                                 19            IT IS SO ORDERED.

                                                                 20   Dated: 4/20/2020                                  _____________________________________
                                                                                                                        EDWARD J. DAVILA
                                                                 21                                                     United States District Judge

                                                                 22

                                                                 23
                                                                      1
                                                                 24           This is the last date for filing dispositive motions. The actual hearing on the motion may
                                                                      be noticed for a date subsequent after contacting Judge Davila’s courtroom deputy.
                                                                 25   2
                                                                             A copy of Judge Davila’s standing order is also available on the court’s website at
                                                                 26   www.cand.uscourts.gov by clicking first on the “Judges” button, then on Judge Davila’s name,
                                                                      then on the link for “Judge Davila’s Standing Orders,” and finally on the link for “Standing Order
                                                                 27   for Civil Cases.”

                                                                 28                                                      2
                                                                      Case No.: 19-cv-03246-EJD
                                                                      CASE MANAGEMENT ORDER
